[Cite as State v. Lake Cty. Humane Society, 2017-Ohio-7029.]
                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


STATE OF OHIO, LAKE COUNTY                              :      MEMORANDUM OPINION
HUMANE SOCIETY,

                 Plaintiff-Appellee,                    :
                                                               CASE NOS. 2017-L-051
        - vs -                                          :                2017-L-052
                                                                         2017-L-053
DAVID TAYLOR,                                           :                2017-L-054
                                                                         2017-L-055
                 Defendant-Appellant.                   :                2017-L-056
                                                                         2017-L-057
                                                                         2017-L-058


Criminal Appeals from the Willoughby Municipal Court, Case Nos. 2016 CRB 03785B-
I.

Judgment: Appeals dismissed.


J. Jeffrey Holland, Holland & Muirden, 1343 Sharon-Copley Road, P.O. Box 345,
Sharon Center, OH 44274 (For Plaintiff-Appellee).

Charles R. Grieshammer, Lake County Public Defender, and Vanessa R. Clapp,
Assistant Public Defender, 125 East Erie Street, Painesville, OH 44077 (For
Defendant-Appellant).



DIANE V. GRENDELL, J.

        {¶1}     Appellant, David Taylor, by and through counsel, appeals from eight

February 9, 2017 judgment entries of the Willoughby Municipal Court.

        {¶2}     On September 28, 2016, the state of Ohio, Lake County Humane Society,

filed nine complaints of cruelty to companion animals, former R.C. 959.131(C)(3),

against appellant. The cases were docketed as Nos. 16 CRB 03785A, B, C, D, E, F, G,
H, and I.     Once appealed, this court consolidated the cases for all purposes. We find

that eight of the nine appeals are not from final appealable orders.

       {¶3}     For the foregoing reasons, this court lacks jurisdiction to consider the

appeals in 11th Dist. Nos. 2017-L-051, 2017-L-052, 2017-L-053, 2017-L-054, 2017-L-

055, 2017-L-056, 2017-L-057, and 2017-L-058.

       {¶4}     Pursuant to R.C. 2953.02, a court of appeals only possesses jurisdiction

to hear an appeal from a criminal case if the appeal is from a “judgment or final order.”

       {¶5}     “The Ohio Constitution grants courts of appeals jurisdiction ‘to review and

affirm, modify, or reverse judgments or final orders.’” Smith v. Chen, 142 Ohio St.3d

411, 2015-Ohio-1480, ¶ 8, quoting Ohio Constitution, Article IV, Section 3(B)(2). The

legislature enacted R.C. 2505.02 to specify which orders are final. Id.

       {¶6}     R.C. 2505.02(B) defines a final appealable order, in part, as the following:

       {¶7}     “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶8}     “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶9}     “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶10} “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶11} “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶12} “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.



                                              2
       {¶13} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action. * * *”

       {¶14} In a criminal case, to constitute a final, appealable order under R.C.

2505.02, a judgment of conviction and sentence must satisfy the substantive provisions

of Crim.R. 32(C) and include: (1) the fact of conviction; (2) the sentence; (3) the judge’s

signature; and (4) the time stamp indicating the entry upon the journal by the clerk.

State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, paragraph one of the syllabus.

       {¶15} In the present appeals, the lower court made a finding of guilt, followed by

the judge’s signature, but did not include a sentence. Since a judgment entry in a

criminal case must include both the conviction and the sentence, the entries are

incomplete, and this court lacks jurisdiction.

       {¶16} Accordingly, the appeals are hereby, sua sponte, dismissed for lack of a

final appealable order.



CYNTHIA WESTCOTT RICE, P.J., concurs,


COLLEEN MARY O’TOOLE, J., concurs in part and dissents in part with a
Concurring/Dissenting Opinion.



                   __________________________________________




COLLEEN MARY O’TOOLE, J., concurs in part and dissents in part with a
Concurring/Dissenting Opinion.

       {¶17} The February 9, 2017 judgment entry appealed in related case Lake App.

No. 2017-L-042, indicates appellant was found guilty of violating R.C. 959.131(C)(3). It

                                             3
is signed by the trial court, and stamped by the clerk of the court. The trial court fined

appellant $750, suspending $500, and sentenced him to 90 days in jail, 45 being

suspended, and 45 deferred. The trial court further ordered that the matter be set for

another hearing May 11, 2017, when, evidently, the deferred portion of the jail sentence

was to be reviewed, along with the fine and costs.

       {¶18} None of the judgment entries of the trial court in Lake App. Nos. 2017-L-

051, 052, 053, 054, 055, 056, 057, and 058 (which appear to deal with different but

similar issues as those in Lake App. No. 2017-L-042) are signed by the trial court. I

concur with the majority that they are not final appealable orders.

       {¶19} However, in the interest of judicial economy, it would be more efficient to

remand these cases to the trial court for a period of 30 days during which the trial court

could hold the hearing contemplated in the judgment entry subject of Lake App. No.

2017-L-042. The trial court could determine its intent, and then sign the remaining

judgment entries subject of Lake App. Nos. 2017-L-051, 052, 053, 054, 055, 056, 057

and 058.     Once these judgment entries are signed all of these cases can be

consolidated with Lake App. No. 2017-L-042, which involves the same defendant and is

currently pending before this court.




                                            4